Citation Nr: 0614914	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  02-05 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a right hip 
disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from January 1953 to January 
1956.

This appeal arises from a November 2001 rating decision of 
the Chicago, Illinois Regional Office (RO).

By decision of the Board in November 2003, service connection 
for disabilities of the right ankle, right hip, right knee 
and right shoulder were denied.  The veteran filed an appeal 
to the United States Court of Appeals for Veterans Claims 
(Court).  This case is once again before the Board pursuant 
to an April 2005 order of the Court wherein the Board's 
November 2003 decision was vacated and the appeal was 
remanded to the Board for readjudication.  Judgment was 
entered in May 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for the disabilities on appeal which he 
maintains are the result of inservice injuries.  

The Court has determined that the Board failed to fulfill its 
duty to assist under 38 U.S.C.A. § 5103A as it did not make 
reasonable efforts to obtain the veteran's service medical 
records as well as other records as discussed below. 

Where records are unavailable through no fault of the veteran 
(as is the situation here in a fire related case), VA is 
under a heightened obligation to assist in the development of 
the evidence.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
Where service medical records are presumed destroyed, there 
is a duty to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  Moreover, where the 
claimant's service medical records have been destroyed or 
lost, VA is under a duty to advise the claimant to obtain 
other forms of evidence.  Dixon v. Derwinski, 3 Vet. App. 261 
(1992).  

In this case, the veteran should be advised of his right to 
submit alternative forms of evidence.  Moreover, the National 
Personnel Records Center (NPRC) should conduct a search for 
SGO records relative to the veteran's period of enlistment 
(as referenced in the May 2002 RO letter to the veteran).

The duty to assist includes obtaining available records which 
are relevant to the claimant's appeal.  The duty to assist is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  In this regard, the RO should ask the 
veteran to provide the name and address of the treating 
physician to whom he had given documents with regard to right 
hip, knee and ankle injuries. 

The record also shows that the veteran indicated in February 
2001 that he was in receipt of Social Security Administration 
(SSA) benefits due to the disabilities on appeal; however, VA 
did not attempt to obtain those records.  The Court has held 
that the VA has a duty to attempt to secure all records of 
the SSA regarding the veteran's rating of unemployability for 
SSA purposes.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 
(1992).  Thus, the RO must request complete copies of all SSA 
decisions and records utilized in considering the veteran's 
claim.  

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO must review the claims file 
and ask the veteran to provide 
information regarding all evidence 
relating to the issues on appeal that 
has not already been made part of the 
record.  The RO should assist the 
veteran in obtaining all relevant 
medical evidence that is not already of 
record.  In this regard, the RO should 
ask the veteran to provide the name and 
address of the treating physician to 
whom he had given documents relative to 
the issues on appeal.  Thereafter, the 
RO should follow all leads to their 
logical conclusion in an attempt to 
obtain all available records.  If 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  
Once obtained, all records must be 
permanently associated with the claims 
folder.

2.  The RO should contact the veteran and 
inform him of the right to submit 
alternative forms of evidence to support 
his service connection claim.  This 
evidence may take the following forms 
(although the veteran may submit any 
evidence he finds appropriate):  
statements from service medical 
personnel, "buddy" certificates or 
affidavits, state or local accident and 
police reports, employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom a veteran may have 
been treated, especially soon after 
service discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records 
and insurance examinations.  All records, 
once obtained, should be associated with 
the claims folder.

3.  The RO should have its military 
records specialist contact the NPRC and 
request all service medical records for 
the veteran's January 1953 to January 
1956 period of active service.  In 
addition, the RO should request a search 
of SGO documents in order to ascertain 
whether there are any medical records 
available relative to the veteran's 
period of military enlistment.  Once 
obtained, all records should be 
permanently associated with the claims 
folder. 

4.  The RO should undertake all 
appropriate steps to contact the Social 
Security Administration (SSA) and obtain 
legible copies of all decisions relating 
to the veteran's claim for disability 
benefits as well as the medical records 
upon which all decisions were based.  
Once obtained, all records must be 
associated with the claims folder.  

5.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issues on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran and his representative 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal. 

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






